               Case 4:20-cv-00981-YGR Document 40 Filed 09/08/20 Page 1 of 2




 1 MARK R. CONRAD (CA Bar No. 255667)
   COURTNEY C. AASEN (CA Bar No. 307404)
 2 CONRAD & METLITZKY LLP
   Four Embarcadero Center, Suite 1400
 3 San Francisco, CA 94111
   Tel: (415) 343-7100
 4 Fax: (415) 343-7101
   Email: mconrad@conradmetlitzky.com
 5 Email: caasen@conradmetlitzky.com

 6 Attorneys for Defendant National Basketball
   Association
 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11

12   ALAN STRICKLAND, an individual; and         CASE NO. 4:20-CV-00981-YGR
     KELLY STRICKLAND, an individual,
13
             Plaintiffs,                         RESPONSE BY DEFENDANT NATIONAL
14                                               BASKETBALL ASSOCIATION TO
        v.                                       PLAINTIFFS’ ADMINISTRATIVE MOTION
15
     MASAI UJIRI, an individual; TORONTO         TO FILE UNDER SEAL RE: DOCUMENTS
16   RAPTORS, a business entity; MAPLE LEAF      DESIGNATED AS CONFIDENTIAL OR
     SPORTS & ENTERTAINMENT, a business          SUBJECT TO A PROTECTIVE ORDER
17   entity; NATIONAL BASKETBALL                 (ECF NO. 38)
     ASSOCIATION, INC.; and DOES 1 through
18   100, inclusive,
19           Defendants.
20

21

22

23

24

25

26

27

28

     CASE NO. 4:20-CV-00981-YGR                              NBA’S RESPONSE TO ADMIN. MOT. TO SEAL
                Case 4:20-cv-00981-YGR Document 40 Filed 09/08/20 Page 2 of 2




 1            This brief responds to the pending administrative motion to seal by Plaintiffs Alan and Kelly

 2 Strickland. See ECF No. 38. As described in the motion, Plaintiffs have requested sealing of one

 3 document—correspondence sent by Defendant National Basketball Association (“NBA”) to the Oakland

 4 Police Department regarding the incident giving rise to this lawsuit. See ECF No. 38-2.

 5            Plaintiffs requested the sealing of this document based on confidentiality designations applied by

 6 the NBA during discovery. ECF No. 38; see also ECF No. 34 § 12.3 (protective order); N.D. Cal. Civ.

 7 L.R. 79-5(d). Prior to filing their motion, Plaintiffs requested that the NBA withdraw its confidentiality

 8 designation, but then Plaintiffs filed their motion before the NBA responded to their requests. ECF No.

 9 38 at 3.

10            The NBA agrees to withdraw the confidentiality designation for this document and will not

11 object to Plaintiffs’ filing the entirety of their motion in the public docket.

12

13 Date: September 8, 2020                                 CONRAD & METLITZKY LLP

14

15                                                         /s/ Mark R. Conrad
                                                           MARK R. CONRAD
16                                                         Attorney for Defendant National Basketball
                                                           Association
17

18

19

20

21

22

23

24

25

26

27

28
                                                         -1-
     CASE NO. 4:20-CV-00981-YGR                                            NBA’S RESPONSE TO ADMIN. MOT. TO SEAL
